UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-1169



In Re: JERRY LYNN HIGH,

                                                            Debtor.
_________________________


JERRY LYNN HIGH,

                                              Plaintiff - Appellant,

          versus


UNITED STATES BANKRUPTCY COURT,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(MISC-96-10-5-F, BK-88-01695-8-ATS)


Submitted:   June 17, 1999                 Decided:   June 22, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jerry Lynn High, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerry Lynn High appeals the district court’s order and judg-

ment denying his motion for a writ of error coram nobis.   We have

reviewed the record and the district court’s order and find no re-

versible error.   Accordingly, we affirm on the reasoning of the

district court.   See High v. United States Bankruptcy Court, Nos.

Misc-96-10-5-F; BK-88-01695-8-ATS (E.D.N.C. Dec. 23, 1998).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid in the decisional process.




                                                           AFFIRMED




                                2